DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 6-16, and 19-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al. (US 20150370303) in view of Odaohhara et al. (US 6574740)

Regarding claim 1, Krishnaswamy teaches 
An apparatus comprising: 
one or more processor cores; (Fig. 1 (core cluster – 100))
a power detector to detect when a power level provided by a power supply to the one or more processor cores crosses a threshold, wherein the threshold is based on a maximum predicted power consumption of the one or more processor cores when the one or more processor cores execute one or more applications; and ([0030], “power management unit 115 may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above ... the power threshold.” [0033], “track whether or not the processor 10 is operating above … a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above … the chip power threshold.”)
a power control unit (PCU) communicatively coupled to the power detector, (Abstract, “a power management unit that may monitor the power consumed by a processor including a plurality of processor core.”) wherein the PCU is to proportionally throttle the one or more processor cores based on an amount that the power level crosses the threshold. ([0030], “power management unit 115 may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above ... the power threshold.” And [0033], “the chip power capping unit 205 may implement a proportional feedback algorithm (shown below in the pseudo code example) that may track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the chip power threshold. The summing unit 231 may combine all capping outputs to reduce adjust the frequency and/or voltage of the core clusters as necessary to attempt to achieve operation within programmed thresholds.”)
Krishnaswamy teaches using a power threshold to proportionally throttle but does not teach that the threshold is based on a maximum predicted power consumption of the processors
Odaohhara teaches
the threshold (reference power values (121,123,125, and 127)) is based on a maximum predicted power consumption of the one or more processor cores when the one or more processor cores execute one or more applications (Fig. 2, claim 1 “obtaining predicted maximum power consumption of said computer from actual power consumption of said base loads and maximum power consumption in a current operation mode of said CPU; providing reference power; comparing said predicted maximum power consumption with said reference power;” col. 4, lines 39- 41, “the reference power may be arranged to have a plurality of values corresponding to the operation modes of the CPU.”)
Krishnaswamy and Odaohhara are analogous art. Odaohhara is cited to teach a similar concept of power monitoring/managing in a system. Krishnaswamy teaches the need to measure power consumption of a CPU and Odaohhara teaches that predicting the power consumption and comparing it to a variable threshold depending on operating status. Based on Odaohhara, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy to use a predicted maximum power consumption in determining dynamic power thresholds for throttling .  Furthermore, these concepts improve on Krishnaswamy by being able to by being able to adjust power operation dynamically to provide a more efficient. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to create a more efficient system. 
Regarding claim 8, Krishnaswamy teaches 
A machine-readable storage media having machine-readable instructions stored thereon that, when executed by one or more processors of an electronic device, are to cause the electronic device to:
Docket No.: O1.AC6323-US28determine a throttle frequency based on an amount that a maximum power level provided by a power supply to the one or more processor cores crosses a threshold that is based on a maximum predicted power consumption of the one or more processor cores when the one or more processor cores execute one or more applications; proportionally throttle the one or more processor cores with the throttle frequency; and  ([0030], “power management unit 115 may be programmed by a system administrator to throttle and resume the core clusters 100 proportionate to a relative priority of each core cluster 105 to the other core clusters 105, and based upon how much the processor 10 is above ... the power threshold.” And [0033], “the chip power capping unit 205 may implement a proportional feedback algorithm (shown below in the pseudo code example) that may track whether or not the processor 10 is operating above or below a predetermined power threshold, and to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the chip power threshold. The summing unit 231 may combine all capping outputs to reduce adjust the frequency and/or voltage of the core clusters as necessary to attempt to achieve operation within programmed thresholds.”)
disable the operation of proportionally throttling once the power level of the power supply no longer crosses the threshold. (Fig. 1-2, [0030] “to throttle or resume one or more of the processor core clusters 100 dependent upon whether the processor 10 is operating above or below the power threshold. It is noted that the term “throttle” refers to reducing an operating clock frequency of one or more of the processor cores within a core cluster 105. Thus, a throttle event may refer to reducing the operating clock frequency by a predetermined amount. The term “resume” refers to increasing the operating clock frequency of the processor cores within a core cluster 105 subsequent to a processor core cluster being throttled.” Where when the power level is below the threshold the frequency is resumed/increased (i.e. the throttling is disabled)) 
Krishnaswamy teaches using a power threshold to proportionally throttle but does not teach that the threshold is based on a maximum predicted power consumption of the processors
Odaohhara teaches
a threshold that is based on a maximum predicted power consumption of the one or more processor cores when the one or more processor cores execute one or more applications; (Fig. 2, claim 1 “obtaining predicted maximum power consumption of said computer from actual power consumption of said base loads and maximum power consumption in a current operation mode of said CPU; providing reference power; comparing said predicted maximum power consumption with said reference power;” col. 4, lines 39- 41, “the reference power may be arranged to have a plurality of values corresponding to the operation modes of the CPU.”)
Krishnaswamy and Odaohhara are analogous art. Odaohhara is cited to teach a similar concept of power monitoring/managing in a system. Krishnaswamy teaches the need to measure power consumption of a CPU and Odaohhara teaches that predicting the power consumption and comparing it to a variable threshold depending on operating status. Based on Odaohhara, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy to use a predicted maximum power consumption in determining dynamic power thresholds for throttling .  Furthermore, these concepts improve on Krishnaswamy by being able to by being able to adjust power operation dynamically to provide a more efficient. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because to create a more efficient system. 

As to claim 14, Krishnaswamy and Odaohhara teaches this claim according to the reasoning provided in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy and Odaohhara in view of Lehwalder et al. (WO 2019066928).
Regarding claim 2, Krishnaswamy and Odaohhara teach determining level but does not teach using an analog to digital converter to do so. Lehwalder teaches wherein the power detector comprises an analog-to-digital converter (Fig. 4 (442)) to continuously digitize a voltage level of the power supply. (Fig. 4, pg. 13, “A first AA filter 440 receives the analogue processing system signal 420 prior to the signal being supplied to an ADC filter 442, after which a second anti-aliasing filter may be provided. An output of the ADC/AA filter 442 may then be supplied to a register file 446 of the voltage regulator telemetry system.”)
Krishnaswamy, Odaohhara and Lehwalder are analogous art. Lehwalder is cited to teach a similar concept of power monitoring in a system. Krishnaswamy and Odaohhara teaches the need to measure a voltage level and Lehwalder teaches that a voltage level can be measured with and analog-to-digital converter. Based on Lehwalder and the KSR rationale of the use of known technique to improve similar devices (methods, or products) in the same way, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy and Odaohhara to use an analog-to-digital converter to measure the voltage level of the system. 
As to claims 9 and 15, Krishnaswamy, Odaohhara, and Lehwalder teach these claims according to the reasoning provided in claims 2.
 
Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy and Odaohhara in view of Nejedlo (US 20170052586)
Regarding claim 3, Krishnaswamy and Odaohhara teaches determining a power consumption but does not teach saving the minimum voltage level as a watermark/critical threshold. 
Nejedlo teaches wherein the power detector comprises circuitry to:
identify, based on the detected power level provided by the power supply, a minimum voltage level of the power supply; and save a minimum voltage level as the watermark. ([0123], “An appropriate recording of the determined operating voltage can occur. As will be described further herein, in certain embodiments, rather than a cycle-by-cycle or sample-based recording of operating voltage, a watermark value (a running minimum”)
Krishnaswamy, Odaohhara, and Nejedlo are analogous art. Nejedlo is cited to teach a similar concept of power monitoring in a system.  Krishnaswamy and Odaohhara teach determining a power consumption level and Lehwalder teaches that a minimum voltage level/watermark can be saved for use in the system. Based on Nejedlo and the KSR rationale of the combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy and Odaohhara to store the minimum voltage level in a register for use in the system.  
As to claims 10 and 16, Krishnaswamy, Odaohhara, and Nejedlo teach these claims according to the reasoning provided in claims 3

Claims 6, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy and Odaohhara in view of Applicant Admitted Prior Art (AAPA)
Regarding claim 6, Krishnaswamy and Odaohhara teach throttling the system when a power consumption level is crossed but does not teaching using a trigger from an I/O interface. AAPA teaches further comprising an input/output (I/O) interface to trigger the PCU to proportionally throttle the one or more processor cores after the voltage level crosses the threshold. ([0029], “As discussed with reference to prior art, when a PMax (maximum power) Detector fires (based on input supply Vin threshold), the indication is immediately routed to all the processor cores through physical wires. In response, the processor cores transition to a clock squashing state where the dynamic power of the processor is brought down (throttled).”)
Krishnaswamy, Odaohhara and AAPA are analogous art. AAPA is cited to teach a similar concept of power monitoring in a system and throttling the system as needed.  Krishnaswamy and Odaohhara teach throttling a device after crossing a voltage threshold and AAPA teaches using a trigger after a maximum power detector fires to throttle the system. Based on AAPA and the KSR rationale of the combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy and Odaohhara to trigger the throttling after a maximum power detector fires.  
Regarding claim 13, Krishnaswamy and Odaohhara teach throttling but do not specifically using clock squashing as a method to throttle. AAPA teaches wherein proportionally throttling the one or more processor cores comprises clock squashing. ([0029], “In response, the processor cores transition to a clock squashing state where the dynamic power of the processor is brought down (throttled).”)
AAPA is cited to teach a similar concept of throttling a system to reduce power and prevent damage to the system.  There are two main ways to throttle the clock frequency of a system: reduce the frequency of the clock or clock squashing. Both are effective ways to achieve throttling in a system. Based on AAPA and the KSR rationale of "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy and Odaohhara to use the clock squashing technique to throttle the system with a reasonable expectation of success.  
As to claims 12 and 19, Krishnaswamy, Odaohhara, and AAPA teach these claims according to the reasoning provided in claims 6.

Claims 7, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy and Odaohhara in view of Bates et al. (US 20120096288)
Regarding claim 7, Krishnaswamy and Odaohhara teach a power consumption threshold but does not teach modifying it using the BIOS.
Bates teaches comprises an interface to receive instructions from a basic input/output system (BIOS) to modify the threshold. ([0054], “. In one embodiment, threshold values unit 230 includes one or more registers that are configured to store values that may be changeable, e.g., through settings in a system BIOS.”)
Krishnaswamy, Odaohhara, and Bates are analogous art. Bates is cited to teach a similar concept of power monitoring in a system.  Krishnaswamy and Odaohhara teaches using a voltage threshold for triggering throttling and Bates teaches that threshold values can be modified using a BIOS. Based on Bates and the KSR rationale of the combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Krishnaswamy and Odaohhara to use a BIOS to modify the voltage threshold value as needed using the BIOS.  
As to claims 12 and 20, Krishnaswamy, Odaohhara, and Bates teach these claims according to the reasoning provided in claims 7.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 09/01/2022, with respect to the rejection(s) of claim(s) 1, 8, and 14 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krishnaswamy and Odaohhara.
Applicant’s arguments with respect to claim(s) 3, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        October 28, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187